Citation Nr: 1445155	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post arthroplasty total right knee replacement.

2.  Entitlement to a compensable rating for degenerative arthritis and strain of the thoracolumbar spine (low back disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from July 1986 to June 2006.  These matters are before the Board of Veterans' Appeals from April 2010 and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2013 substantive appeal, the Veteran requested a Board hearing, but subsequently withdrew that request.  See July 2014 correspondence.  

The issues of an increased rating for a low back disability and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time is the Veteran's service-connected status post arthroplasty total right knee replacement shown to have been manifested by chronic residuals consisting of severe painful motion or weakness; ankylosis and nonunion of the tibia and fibula are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the Veteran's service connected status post arthroplasty total right knee replacement.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5055 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met by correspondence dated in February 2010 and February 2013.  The appeal was most recently readjudicated by the RO in the October 2013 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's postservice treatment records were secured and he was afforded the opportunity (and scheduled) to provide testimony before the Board.  The RO also arranged for a VA examination for the right knee in April 2010 and July 2013.  The Board finds that the VA examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).     Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of an increased rating for the right knee disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If there are distinct periods when varying levels of disability are shown, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
 
When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claim for an increased rating for his right knee disability was received in January 2010.  Therefore, the relevant evaluation period begins in January 2009.

A February 2009 record noted that the Veteran reported doing great post-surgery.  He indicated that he uses a cane only for long distances and still feels a little instability in the patella when descending stairs, but no problems ascending or when on level ground.  A physical examination showed that the Veteran had flexion to greater than 125 degrees.  An August 2009 record noted that the Veteran continues to have chronic persistent pain, instability, and swelling.  Another August 2009 record noted that since surgery, the Veteran's knee pain and stiffness persisted and he reported limited right knee flexion and extension which is preventing him from driving.  The Veteran denied that his gait was altered.  A physical examination showed a stiff right knee that was non-tender to palpation or movement.  Range of motion was limited to 80 degrees of extension and 30 degrees of flexion from perpendicular.  There was no knee effusion or erythema.  In November 2009, the Veteran reported no longer needing a cane to walk, but stated that he still walks with a little bit of an asymmetric gait.  He further reported some stiffness in the knee and a little bit of night pain or pain if he has been sitting for a prolonged period of time.  He indicated that he has "no real pain with activities or walking around."  A physical examination showed that the Veteran had full extension to 0 degrees and has flexion past 125 degrees.  There was good stability throughout.  The Veteran did have trace suprapatellar effusion, which was noted to be consistent with his preoperative stretching.  There was no instability throughout the range of motion and the physician noted that he was unable to reproduce significant pain.    In April 2010, the Veteran reported knee joint stiffness.  He indicated that he needs to go to physical therapy for knee buckling and locking.  

On April 2010 VA joints examination, the Veteran reported that his knee is "somewhat better since the total knee replacement."  He reported still having some pain and slight swelling.  He also reported feeling that his knee had given out on him a few times and stated that he has fallen a couple of times.  He stated he is continuing with physical therapy.  An examination of the right knee showed mild effusion in the knee, which the examiner stated appeared to be mild synovial reaction with some fullness on either side of the patellar tendon.  There was mild medial and anterior-posterior laxity with minimal crepitus present on flexion and extension.  The examiner noted "very mild instability."  Range of motion was initially measured at 5 degrees of extension and 125 degrees of flexion.  After 4 repetitive ranges of motion, extension was again to 5 degrees and flexion increased to 130 degrees.  The examiner noted a diagnosis of degenerative arthritis of the right knee.

In June 2010, the Veteran reported "not having much knee pain."  His attorney submitted a statement in June 2010 indicating that the Veteran's right knee replacement has made his right leg one inch longer than his left.  

In November 2010, the Veteran's orthopedic surgeon noted that the Veteran "has done well since surgery."  It was noted that he had a little bit of pain and weakness in the early postoperative period, but that such was resolved.  Further, the physician indicated that the Veteran now has a little bit of lateral-sided tenderness, but that overall he feels he is doing very well.  A physical examination showed that the Veteran walked with a smooth, symmetric gait and had full quad strength with full active extension.  He had flexion past 120 degrees and good stability throughout the range of motion.  There was no varus, valgus, or anterior posterior instability and good patellofemoral tracking.  Imaging showed cemented arthroplasty in good alignment and position.  In December 2010, the Veteran was seen for right knee pain.  He reported sprinting up the stairs and then after, experiencing pain and having difficulty flexing or fully extending the knee.  He further reported feeling some laxity to the knee.  An examination showed that the knee was swollen, but there was no tenderness to palpation.  There was limited range of motion at the extremes of flexion and extension secondary to feelings of edema and the pain that causes.  There was no ligament laxity.  The Veteran was able to bear weight down the knee, although it did cause him to limp.  An X-ray of the knee showed the effusion, but otherwise showed that the prosthesis was intact and there were no bony abnormalities.  The impression was right knee effusion.

January 2011 diagnostic imaging showed no evidence of leg length discrepancy.  A January 2011 record noted a diagnosis of joint stiffness of the knee.  In his appeal for Social Security disability benefits, the Veteran reported that he has experienced locking in his replaced knee.  

On July 2013 VA knee examination, the Veteran reported undergoing a total knee replacement in 2008.  He indicated that his knee now feels better, although there is some numbness near the surgical site.  The Veteran indicated that he does have flare-ups of mild pain and stiffness, but stated that such do not affect his functioning.  Range of motion studies showed flexion to 120 degrees with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss was noted as less movement than normal, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was no evidence of pain to palpation.  Muscle strength was full.  As for joint stability testing, the examiner noted that the Veteran was unable to test.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran did have a meniscal tear with frequent episodes of joint locking and joint pain.  The Veteran did not have a meniscectomy.  The examiner noted that the Veteran does not use assistive devices.  Diagnostic imaging showed degenerative arthritis of the right knee.  Following the examination, the examiner noted that there was no pain on examination; however, in the event of a flare-up (which the Veteran reports), he stated that it is feasible the Veteran could lose an additional 5 to 10 degrees of flexion.

In July 2014, the Veteran's attorney submitted a statement suggesting that the Veteran's right knee disability symptoms more closely approximate a 60 percent rating for chronic residuals consisting of severe painful motion or weakness. 

The Veteran's right knee disability is currently rated 30 percent under Code 5055 for intermediate degrees of residual weakness, pain, or limitation of motion following a total knee replacement.  Under Code 5055, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or severe weakness in the affected extremity.  A 100 percent rating is warranted for 1 year following implantation of the prosthesis.  38 C.F.R. § 4.71a.

Following a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the next higher (60 percent) rating under Code 5055 is warranted.  In this regard, the evidence, including treatment records and VA examination reports, shows that the Veteran's right knee flexion was generally to 120 degrees or greater and his flexion was generally normal or limited by no more than to 5 degrees.  Such significant ranges of motion do not support a finding of severe limitation of motion or weakness.  The Board acknowledges that an August 2009 treatment record noted that extension was limited to 80 degrees and flexion limited to 30 degrees; however, the Board finds that this record is inconsistent with the other evidence of record and not representative of the overall level of disability of the right knee.  The Board finds that this record shows that the Veteran is experiencing some flare-ups and/or symptomatology following his total knee replacement, which causes pain, weakness, and limitation of motion.  However, this singular record does not suggest that the Veteran's overall right knee disability more nearly approximates a higher (60 percent) rating.

Further, while the Veteran has complained of giving way/instability, pain, locking, and stiffness, on April 2010 VA examination, the examiner found only mild medial and anterior-posterior laxity with minimal crepitus.  In November 2010, the Veteran's orthopedic surgeon indicated that while the Veteran experienced some pain and weakness in the early postoperative period, such had resolved.  The surgeon noted that the Veteran had good stability throughout the range of motion and had no varus, valgus, or anterior posterior instability and good patellofemoral tracking.  On July 2013 VA examination, the Veteran reported that his knee now feels better, and that while he will experience some mild pain and stiffness at times, such do not affect his functioning.  He was also found to have full muscle strength.  Consequently, a 60 percent rating under Code 5055 is not warranted.

The evidence also does not support an increased rating based on functional loss due to DeLuca considerations.  This is so because the medical evidence does not show that weakness, excess fatigability, or incoordination result in additional limitation of motion or functional impairment.  In this regard, the Board notes that on April 2010 VA examination, the Veteran was actually able to flex more following repetitive use testing.  His extension remained normal on repetition.  On July 2013 VA examination, the examiner noted that there was no additional limitation of motion following repetitive use testing.  The Board notes that the July 2013 examiner did indicate that during a flare-up, it is feasible that the Veteran could lose an additional 5 to 10 degrees of flexion.  However, even considering this loss, the Veteran's flexion would be to no less than 110 degrees, which is noncompensable under Code 5260.  Given the fact that range of motion findings of the knee are noncompensable under Codes 5260 (flexion) and 5261 (extension), the Board concludes that the pain and limitations the Veteran experiences are adequately compensated by his 30 percent rating.  

The Board has considered whether a higher rating may be warranted by analogy to Codes 5256, 5261, or 5262.  Under Code 5261, a 40 percent rating is warranted where extension is limited to 30 degrees.  However, the Veteran's extension has consistently been found to be normal, or limited by no more than 5 degrees, which is far greater than a limitation to 30 degrees.  The Board again acknowledges the August 2009 treatment record noting that extension was limited to 80 degrees; however, for the reasons indicated above, the Board does not find this record to be suggestive of the Veteran's overall disability picture (i.e., it is in contrast to the other evidence of record), and thus, by itself, does not warrant assigning an increased rating.

For the same reason, the Board does not find that a higher rating by analogy to ankylosis under Code 5256 is warranted, given that the Veteran has demonstrated significant range of motion of the right knee.  The Veteran has also not been shown to have nonunion of the tibia and fibula with loose motion requiring a brace.  Thus, Codes 5256 and 5262 are not for application in this case as the pathology required is not shown.  38 C.F.R. § 4.71a.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right knee disability that are not encompassed by the schedular criteria.  The Veteran's complaints of pain, swelling, stiffness, locking, and giving way are all encompassed by the criteria for the currently assigned 30 percent rating.  Those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, for the reasons explained above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's right knee disability.  Therefore, the appeal in this matter must be denied.

The matter of entitlement to a TDIU rating is addressed in the Remand below.


ORDER

A rating in excess of 30 percent for status post arthroplasty total right knee replacement is denied.


REMAND

In October 2013, the Veteran filed a claim for unemployability due to his low back and right knee disabilities.  In July 2014, his attorney suggested that he was also unable to work due to his service-connected sleep apnea.  The attorney stated that the Veteran experiences hypersomnolence/tiredness during the day, which will affect the Veteran being able to work.  On July 2013 VA sleep apnea examination, the examiner indicated that the Veteran's sleep apnea would not impact the Veteran's ability to work, but did not provide a rationale for this opinion.  Accordingly, the Board finds that an opinion as to the impact of the Veteran's sleep apnea on his employability is needed.

Regarding the matter of an increased rating for the service-connected low back disability, an October 2013 rating decision awarded service connection for a low back disability.  Correspondence from the Veteran's attorney received in October 2013 expresses disagreement with the rating and is reasonably interpreted as a (timely) notice of disagreement with the October 2013 rating decision.  The RO has not issued a statement of the case (SOC) in the matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not currently before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for an appropriate opinion to review the record and comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (sleep apnea, evaluated as 50 percent disabling; status post right knee replacement, 30 percent; low back disability, noncompensable). 

The opinion must be accompanied by explanation of rationale, citing to supporting factual data as indicated, and should include comment on the lay statements of record (i.e., that the Veteran's daytime tiredness would affect his ability to work).

2.  Issue an appropriate SOC regarding the rating for service-connected low back disability.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

3.  Review the record and readjudicate the claim for a TDIU rating.  If it remains denied, issue a supplemental SOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


